20-11161-tmd Doc#137 Filed 04/21/21 Entered 04/21/21 12:17:51 Main Document Pg 1 of
                                        11
20-11161-tmd Doc#137 Filed 04/21/21 Entered 04/21/21 12:17:51 Main Document Pg 2 of
                                        11
20-11161-tmd Doc#137 Filed 04/21/21 Entered 04/21/21 12:17:51 Main Document Pg 3 of
                                        11
20-11161-tmd Doc#137 Filed 04/21/21 Entered 04/21/21 12:17:51 Main Document Pg 4 of
                                        11
20-11161-tmd Doc#137 Filed 04/21/21 Entered 04/21/21 12:17:51 Main Document Pg 5 of
                                        11
20-11161-tmd Doc#137 Filed 04/21/21 Entered 04/21/21 12:17:51 Main Document Pg 6 of
                                        11
20-11161-tmd Doc#137 Filed 04/21/21 Entered 04/21/21 12:17:51 Main Document Pg 7 of
                                        11
20-11161-tmd Doc#137 Filed 04/21/21 Entered 04/21/21 12:17:51 Main Document Pg 8 of
                                        11
20-11161-tmd Doc#137 Filed 04/21/21 Entered 04/21/21 12:17:51 Main Document Pg 9 of
                                        11
20-11161-tmd Doc#137 Filed 04/21/21 Entered 04/21/21 12:17:51 Main Document Pg 10
                                      of 11
20-11161-tmd Doc#137 Filed 04/21/21 Entered 04/21/21 12:17:51 Main Document Pg 11
                                      of 11
